DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to application filed, with the above serial number, on 11 May 2021 in which claims 1-7 and 9-17 have been amended, claim 8 has been cancelled. Claims 1-7, 9-17 are therefore pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim has been amended to depend on independent claim 14 and recites further being configured with “the steps”, the antecedent basis being unclear as the repetitive obtaining, selecting, and providing steps are indefinite if they are being repeated again for the same networked device and the remainder of the claim has antecedent basis issues.
Claim 5 recites the limitation " the thus configured parameters " in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The “computer program comprising computer code which when run on circuitry…causes” claim is not to a process, machine, manufacture, or composition of matter. The claimed elements are non-structural limitations, and comprise software code alone, the circuitry recited is only when run on the circuitry and not structural to the program itself being claimed. Further, as for claim 17, the specification offers “The computer readable storage medium could be a non-transitory computer readable storage medium.” Thus while it could be non-transitory it is not limited to non-transitory mediums with such language. Therefore, the claimed subject matter as a whole fails to fall within the definition of a process, machine, manufacture, or composition of matter, patentable eligible category subject matter.
In order to expedite a comprehensive examination of the instant application, the claims rejected under 35 U.S.C.101 (non-statutory) above, are further rejected as set forth below in anticipation of applicant amending these claims to place them within the admissible statutory categories of invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehmedagic et al (hereinafter “Mehmedagic”, 2021/0029029).
As per Claim 1, Mehmedagic discloses a method for configuration of parameters for a networked device to be provisioned in a network, the method being performed by a device configuration node, the method comprising: 
obtaining a request for configuration of parameters for the networked device, wherein the request indicates that the networked device is of a certain device type (at least paragraph 152-162; device connects to network and sends ARP request and type of device is determined); 
selecting a template from a set of templates stored in a database, wherein the template is selected based on the certain device type, wherein the request specifies a type of control application to be used by the networked device when provisioned in the network, and wherein the template is selected based on the type of control application (at least paragraph 152-162, 165-166, 231-232; access a device database configured by a customer for storing various types of devices, how they are grouped together, capabilities, industrial functions, protocols, interrogation procedures, and the like. Information from such a database can be used to interrogate and identify the industrial 
providing configuration of at least a subset of the parameters for the networked device based on the template (at least paragraph 152-162, 168-171; from collected information, providing access configuration information and provisioning network device including all networking aspect connectivity from SDA system).
As per Claim 2. The method according to claim 1, wherein the network is a time-sensitive networking, TSN, type network (at least paragraph 70; The communication backbone 226 in the SDA architecture can overcome the problems of the existing systems through Software Defined Networking (SDN) and/or Time Sensitive Networking (TSN)).
As per Claim 3. The method according to claim 1, wherein the templates pertain to parameter configurations for central network management in the network (at least 
As per Claim 4. The method according to claim 1, wherein providing the configuration further comprises: extracting configuration data from the database, the configuration data being represented by the selected template (at least paragraph 76, 167; SDA system 400 can also include a network subsystem 462 having a network controller or redundant network controllers 456, physical network 463, physical network components 465, virtual networks 464, virtual network components 466 and a network policies repository storing network policies 436; the SDA system can make these suggestions based on information provided by the user and information about rules and associations, user profiles, device profiles, and the like stored in one or more databases. For example, when a user selects a motor, the SDA system can automatically retrieve a catalog of motor controllers and suggest one that meets the user/design criteria. The rules and associations, in some embodiments, may be derived or learned from past designs and/or specified for each industrial application. The SDA 
As per Claim 5. The method according to claim 1, wherein providing the configuration further comprises: interacting with a network configuration interface of the networked device in order to provide the networked device with the thus configured parameters (at least paragraph 152-165, 168-171; deployment via provisioning network device with configuration and commissioning with network connectivity).
As per Claim 6. The method according to claim 1, wherein the request specifies a period of time during which the networked device is to operate in the network (at least paragraph 86).
As per Claim 7. The method according to claim 1, wherein the request specifies a profile to be used by the networked device when operating in the network (at least paragraph 167; the SDA system can make these suggestions based on information provided by the user and information about rules and associations, user profiles, device profiles, and the like stored in one or more databases. For example, when a user selects a motor, the SDA system can automatically retrieve a catalog of motor controllers and suggest one that meets the user/design criteria. The rules and associations, in some embodiments, may be derived or learned from past designs and/or specified for each industrial application. The SDA system can also propose optimal connectivity via one or more industrial protocols as depicted. FIG. 9C depicts a traffic based connectivity view 903 illustrating optimal connectivity among the PC 912, redundant application controllers 914, actuator controller 916, diagnostic controller 918 using EIP and MB/TCP protocols. In some embodiments, the SDA system may propose 
As per Claim 9. The method according to claim 1, wherein the templates are categorized as default templates, branch sector specific templates, plant specific templates, and/or object specific templates (at least paragraph 231-232, 73; distribute policies to the centralized controllers to enable those controllers to control their own building or site; eg. factory as a service such that template for a factory is simply copied for a new factory/plant).
As per Claim 10. The method according to claim 1, wherein new templates are built based on inheritance from existing templates (at least paragraph 167; derived or learned from past designs).
As per Claim 11. The method according to claim 10, wherein the new templates are built based on learning from, and/or adaptation of, previously configured parameters of other networked devices having been provisioned in the network (at least paragraph 167; when a user selects a motor, the SDA system can automatically retrieve a catalog of motor controllers and suggest one that meets the user/design criteria. The rules and associations, in some embodiments, may be derived or learned from past designs and/or specified for each industrial application).
As per Claim 12. The method according to claim 11, wherein the learning from, and/or adaptation of, previously configured parameters involve the use of machine learning or artificial intelligence (at least paragraph 167; when a user selects a motor, the SDA system can automatically retrieve a catalog of motor controllers and suggest one that meets the user/design criteria. The rules and associations, in some 
As per Claim 13. The method according to claim 1, wherein the networked device is part of a piece of industrial plant equipment (at least paragraph 151-152; industrial device which needs to be deployed in a plant to perform a particular industrial function).
Claims 14-17 do not, in substance, add or define any additional limitations over claims 1-7, 9-13 and therefore are rejected for similar reasons, supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763. The examiner can normally be reached 8:30-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571)272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GREGORY G TODD/Primary Examiner, Art Unit 2457